                                                                            Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




JONATHAN RAWSHIELD HILL,

      Petitioner,

v.                                                        4:19cv95–WS/EMT

MARK S. INCH,

      Respondent.



                ORDER DENYING PETITIONER’S AMENDED
                 PETITION FOR WRIT OF HABEAS CORPUS

      Before the court is the magistrate judge's report and recommendation (ECF

No. 24) docketed September 5, 2019. The magistrate judge recommends that

Petitioner’s amended petition for writ of habeas corpus be DENIED. Petitioner has

filed objections (ECF No. 25) to the magistrate judge’s report and

recommendation, and those objections have been carefully reviewed by the

undersigned.

      Upon review of the record in light of Petitioner’s objections, the court has

determined that the magistrate judge's report and recommendation should be
                                                                            Page 2 of 2


adopted. Like the magistrate judge, the undersigned finds that Petitioner has failed

to show that he is entitled to relief under 28 U.S.C. § 2254.

      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 24) is

hereby ADOPTED and incorporated by reference into this order.

      2. Petitioner's amended petition for writ of habeas corpus (ECF No. 13) is

DENIED.

      3. The clerk shall enter judgment stating: "Petitioner's amended petition for

writ of habeas corpus is DENIED."

      4. A certificate of appealability is DENIED.

      5. Leave to proceed on appeal is DENIED.

      DONE AND ORDERED this              9th    day of     October   , 2019.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE.
